DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 36-46 are pending as amended 10/9/19, and are considered herein.

Specification
	The specification is objected to.
	The specification fails to recite the present status of the parent non-provisional, in the first paragraph.

Drawings
	For the record, the drawings of 10/9/19 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36 and 38-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are generic for a disease of, a disease affecting, and a disease associated, in any way with, proliferating liver cells, and as seen by Claim 37, the disease includes instances where the delivered transgene normalizes production and activity of a deficient gene product. This limitation in Claim 37 also indicates that the broad claims are generic for transgenes that correct overproduced genes, as well as correcting diseases of the broad genera caused by dominant negative genes.
The specification discusses pediatric liver disease, which may be OTC, ASS, and progressive intrahepatic cholestasis, including type 3 (p. 5).  Further “alternative” embodiments include cancer or bone marrow disease (Id.).  The examples demonstrate animal models and treatment of OTC, ASS and progressive intrahepatic cholestasis, type 3.  With regard to the alternative embodiments, it is discussed to provide the transgene in bone marrow, when the bone rapidly proliferating cell is bone marrow (e.g., p. 7); and in hepatocytes that are rapidly proliferating for cancer (e.g., p. 7).  Notably, there is absence of description of how providing a transgene to a hepatocyte will treat the bone marrow disease, yet given the broad “association”, it appears to be part of the generic claiming of the invention.  Also, there is a lack of description as to which genes to treat for cancer.
With regard to the art, replacement of the genes with regard to the prior art, it is recognized that replacement of genes not working or underexpressed in the urea cycle or in ASS deficiency is generally expected to be beneficial, as can be seen in the citations of Applicant’s own disclosure of the present invention (Cunningham, et al. (2015) “Modeling Correction of Severe Urea Cycle Defects in the Growing Murine Liver Using a Hybrid Recombinant Adeno-Associated Virus/piggyBac Transposase Gene Delivery System”, Hepatology, 62(2): 417-28, e.g., DISCUSSION).  Still further, Applicant’s citations in their IDS statements of 10/14/19 to Van Til (no. 21) and 4/7/21 to Siew (no. 4), indicate the replacement of these genes would be beneficial.  This is further buttressed by the actual examples of the present specification, so it will not be further addressed here.
On the other hand, in instances of dominant negative mutations that cause liver disease associated with proliferation of liver cells, and also associated with cancer.  Dagli, et al. (2004) “Delayed liver regeneration and increased susceptibility to chemical hepatocarcinogenesis in transgenic mice expressing a dominant-negative mutant of connexin32 only in liver”, Carcinogenesis, 25(4): 483-92.  In these instances, production of normal protein would not be expected to occur.  In addition, not every liver proliferative disease is understood such that the Artisan would know which disorders cannot be treated.
Further, with regard to disorders of other tissues, like bone marrow rapidly proliferating, there is no art showing that treating the liver would treat a proliferation disease in the bone marrow, and that this distance by action has a mechanism to understand how it would so-treat this type of disorder.
Lastly, it is axiomatic that if the proliferative disease associated with the liver were caused by overproduction of a gene, the further overproduction of the same gene in the liver would not be predicted to treat the same, but simply exacerbate the problem.
Given the showing by Applicant, and lack of knowledge in the art how dominant negative mutations could be overcome, how the cells could act at a distance to treat other tissues, and how exacerbating an overproduced gene could somehow cure the issue, the Aritsan would not have predicted applicant to have been in possession of more than those disorders specifically disclosed: OTC deficiencies, ASS deficiency, and progressive intrahepatic cholestasis, including type 3.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-44 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 44 and 45 indicate that the broad claims are generic to long-term expression of the transposase in the proliferating liver cells (and necessarily also after they have proliferated).
The specification provides only for the transient expression, listing it as “… in any form that allows transient expression of the transposase in the cell.” (p. 6), “It will therefore be appreciated that transient expression of the transposase is required to prevent remobilization (excision) of integrated elements.” (p. 14), and “Accordingly, the transposase may be delivered to the cell as mRNA encoding the transposase enzyme, or means of eliminating transposase enzyme from the cell may be employed, although any means of achieving transient transposase expression is contemplated.” (Id.).   However, the specification provides no other “means of eliminating transposase enzyme” from the cell, and the claims do not even require the same.
The Art agrees with Applicant and recognizes that transposase needs to be administered in a manner that avoids long-term expression (e.g., Hackett, et al. (2010) “A Transposon and Transposase System for Human Application”, Molecular Therapy, 18(4): 674-83, p. 677).
Thus, the Artisan would not have understood Applicant to have been in possession of more than the short term expression provided by mRNA.

Claims free of the Art of Record
	While the construction of such elements is generally known in the art, as further demonstrated in the parent case, the present therapies are not considered to be novel or obvious over the art of record. To wit, without having done the experiment, the Aritsan would not predict that enough cells would be affected and effect enough expression for a long enough time to have a therapeutic effect.  In addition, Applicant has performed the experiments in animal models of various diseases demonstrating enablement.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633